Citation Nr: 0819812	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-41 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at 
Sarasota Memorial Hospital beginning March 5, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
September 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Medical Center in Bay Pines, Florida, which is 
the Agency of Original Jurisdiction (AOJ) in this matter.

The veteran requested a hearing before a Veterans Law Judge.  
Several attempts were made to accommodate the veteran.  Most 
recently, an October 2007 hearing was scheduled but the 
veteran failed to report.  

In an August 2007 statement, the veteran raised a claim for a 
total disability evaluation based on individual 
unemployability due to the veteran's service- connected 
disabilities (TDIU).  This matter is not before the Board 
because it has not been prepared for appellate review.  
Accordingly, the Board will refer this issue to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran is service connected for diabetes mellitus, 
peripheral neuropathy of both lower extremities associated 
with diabetes mellitus, and coronary artery disease 
associated with diabetes mellitus.  The combined evaluation 
is 60 percent and the veteran is not currently in receipt of 
a total disability rating based on individual 
unemployability.  

2.  The veteran received emergency medical care at the 
Florida Hospital Heartlands on March 5, 2004.  Once his 
condition was medically stabilized, he was transferred to the 
Sarasota Memorial Hospital where he was hospitalized from 
March 5, 2004 to March 6, 2004.

3.  VA approved payment for the medical care received at 
Florida Hospital Heartlands on March 5, 2004.

4.  VA did not approve payment for the medical care received 
at Sarasota Memorial Hospital from March 5, 2004 to March 6, 
2004. 

5.  The objective evidence reflects the treatment of the 
veteran from March 5, 2004 to March 6, 2004 at Sarasota 
Memorial Hospital was non-emergent in nature.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred from March 5, 2004 to March 
6, 2004, pursuant to the Veterans Millennium Health Care and 
Benefits Act, are not met.  38 U.S.C.A. §§ 503, 1703, 1725, 
1728, 1750, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
17.52, 17.53, 17.54, 17.120, 17.121, 17.1000- 1008 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  However, these 
changes are not applicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found in Title 38, United 
States Code, Chapter 51 (i.e., the laws changed by VCAA).  
Similarly, the statute at issue in this matter is not found 
in Chapter 51 (rather, in Chapter 17).   Consequently, the 
duty to notify and assist has been met.



Analysis

The veteran asserts that his medical condition at Sarasota 
Memorial Hospital on March 5, 2004 to March 6, 2004 was 
emergent as he had severe bleeding due to a colonoscopy 
performed at a VA medical center on February 20, 2004.  He 
asserts that he was told after his colonoscopy that he if he 
had severe bleeding he should go to the nearest hospital.  

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized 
were rendered to a veteran in need of such care 
or services: (1) For an adjudicated service-
connected disability; (2) For nonservice-
connected disabilities associated with and held 
to be aggravating an adjudicated service-
connected disability; (3) For any disability of a 
veteran who has a total disability permanent in 
nature resulting from a service-connected 
disability; (4) For any illness, injury, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 
38 U.S.C. Chapter 31 and who is medically 
determined to be in need of hospital care or 
medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) Care and services not previously authorized 
were rendered in a medical emergency of such 
nature that delay would have been hazardous to 
life or health, and

(c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for 
the services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  
38 U.S.C.A. § 1728(a) and 38 C.F.R. §17.120.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:  

(a)	The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care 
to the public;
(b)	The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention 
would have been hazardous to life or health 
(this standard would be met if there were an 
emergency medical condition manifesting itself 
by acute symptoms of sufficient severity 
(including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the individual 
in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any 
bodily organ or part);
(c)	A VA or other Federal facility/provider was 
not feasibly available and an attempt to use 
them before hand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a 
non-VA medical center);
(d)	The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely transferred 
to a VA or other Federal facility;
(e)	At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 
17 within the 24-month period preceding the 
furnishing of such emergency treatment;
(f)	The veteran is financially liable to the 
provider of emergency treatment for that 
treatment; 
(g)	The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran 
has coverage under a health-plan contract but 
payment is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records 
within specified time limits, or failure to 
exhaust appeals of the denial of payment);
(h)	If the condition for which the emergency 
treatment was furnished was caused by an 
accident or work-related injury, the claimant 
has exhausted without success all claims and 
remedies reasonably available to the veteran or 
provider against a third party for payment of 
such treatment; and the veteran has no 
contractual or legal recourse against a third 
party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, 
the veteran's liability to the provider;
(i)	The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for the 
emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of 
veterans, primarily those who receive emergency 
treatment for a service-connected disability). 
See 38 C.F.R. § 17.1002.

This criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

Initially, the Board notes that the veteran had a colonoscopy 
on February 20, 2004 at a VA medical center.  On March 5, 
2004, he reported to the Florida Hospital Heartlands with 
complaints of rectal bleeding.  There, he was evaluated by 
the emergency room physicians and stabilized.  (The veteran's 
treatment at the emergency room has been approved for 
reimbursement).  He was then transferred to the Sarasota 
Memorial Hospital due to lower gastrointestinal bleeding; he 
was hospitalized from March 5, 2004 to March 6, 2004.     

It is undisputed that the veteran is financially liable to 
Sarasota Memorial Hospital for his treatment from March 5, 
2004 to March 6, 2004, that the veteran does not have any 
form of health insurance or coverage, that the veteran does 
not have any legal recourse against a third party that will 
pay all or part of the bills, and that the veteran's 
complaints were unrelated to a workplace accident or injury.

The veteran's claim was denied on the basis that there was no 
evidence of instability/presence of an emergency during 
treatment at Sarasota Memorial Hospital.  The veteran asserts 
that he was transferred from the Florida Hospital Heartlands 
to the Sarasota Memorial Hospital facility because the 
Florida Hospital is not a full service facility and his blood 
count was down. 

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred from March 5, 2004 to March 6, 2004 pursuant to 38 
U.S.C.A. § 1728(a) and 38 C.F.R. §17.120, or the Veterans 
Millennium Health Care and Benefits Act, are not met.  In 
this regard, the Chief Medical Officer (CMO) at the VA 
facility in Bay Pines was asked to review the veteran's case.  
In his September 2004 opinion, the CMO indicated that there 
was no evidence of instability/presence of any emergency 
during the veteran's treatment at Sarasota Memorial Hospital.  
The CMO explained that stability for between hospital 
transfer for ongoing care is used as a de facto test of 
stabilization/resolution of the presenting emergency.  It was 
opined that transfer from one medical facility to another 
shows stabilization of the presenting emergency.  In 
conclusion, the CMO found that the veteran did not have a 
medical emergency during treatment at Sarasota Memorial 
Hospital.

In sum, the objective evidence of record shows that the 
treatment at Sarasota Memorial Hospital beginning March 5, 
2004 was not for a medical emergency, but for a disability 
that had stabilized.  There is no competent evidence to rebut 
the opinion by the CMO, who had an opportunity to review the 
pertinent evidence and offered a supporting rationale.  Since 
this treatment was not emergent in nature, there is no basis 
to grant the benefit sought.  

The Board finds that the preponderance of the evidence is 
against reimbursement or payment for the unauthorized private 
medical care that the veteran received from March 5, 2004 to 
March 6, 2004 under the provisions of 38 U.S.C.A. § 1725.  
The appeal is therefore denied.




ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred as a result of treatment at Sarasota Memorial 
Hospital beginning March 5, 2004 is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


